Title: To Benjamin Franklin from Castries, 10 November 1781
From: Castries, Charles-Eugène-Gabriel de La Croix, marquis de
To: Franklin, Benjamin


Monsieur
Versailles le 10 9bre. 1781
J’ai reçu la Lettre que Vous m’avés fait lhonneur de m’écrire pour me demander un passage sur un bâtiment du Roi, en faveur de M. franks, Major au service des Etats Unis, qui est chargé par Vous et par le Ministere Espagnol de porter des Dépêches à l’Amérique septentrionale. Je n’aurai rien de plus empressé que de remplir, à cet égard, les vues de Votre Excellence, et dès que j’en aurai la possibilité, j’aurai lhonneur de Vous en prévenir.
J’ai celui d’être Monsieur, Votre très humble et très obeissant serviteur
Castries
M. francklin
